Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Emmanuel Munoz, Appellant                            Appeal from the 6th District Court of Red
                                                     River County, Texas (Tr. Ct. No.
No. 06-13-00249-CR        v.                         CR01362). Opinion delivered by Chief
                                                     Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                         Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the fees
of Munoz’s court appointed attorney. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Emmanuel Munoz, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED JULY 10, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk